USCA11 Case: 20-13307    Date Filed: 08/04/2022   Page: 1 of 10




                                         [DO NOT PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-13307
                 Non-Argument Calendar
                 ____________________


UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
versus
JEREMIAH ZACK ROGERS,


                                         Defendant-Appellant.
USCA11 Case: 20-13307       Date Filed: 08/04/2022     Page: 2 of 10




2                      Opinion of the Court                20-13307

                     ____________________

           Appeal from the United States District Court
               for the Middle District of Georgia
           D.C. Docket No. 1:13-cr-00015-WLS-TQL-6
                     ____________________


Before LUCK, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
       Jeremiah Rogers (“Rogers”), through counsel, challenges
on appeal the district court’s denial of his pro se original and
amended motions for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A) and his pro se “motion for reconsideration.” Rog-
ers argues that the district court abused its discretion when deny-
ing his motions for compassionate release because it failed to ex-
plain its decision sufficiently to enable meaningful appellate re-
view. The Government disagrees, and it also argues that this
Court lacks appellate jurisdiction to review the district court’s de-
nials of Rogers’s original and amended motions for compassion-
ate release.
      We agree with the Government that Rogers cannot appeal
the district court’s denial of his original and amended
§ 3582(c)(1)(A) motions for compassionate release because those
orders did not merge into the district court’s denial of Rogers’s
motion labeled “Emergency Motion for Reconsideration of
USCA11 Case: 20-13307       Date Filed: 08/04/2022    Page: 3 of 10




20-13307               Opinion of the Court                       3

COVID-19 Compassionate Release.” See Fed. R. App. P. 3(c)(4)
(“The notice of appeal encompasses all orders that, for purposes
of appeal, merge into the designated judgment or appealable or-
der. It is not necessary to designate those orders in the notice of
appeal.”). Accordingly, in this appeal, we will review only the dis-
trict court’s denial of Rogers’s “motion for reconsideration.”
                                 I.
        In September 2013, Rogers pled guilty to one count of con-
spiracy to possess drugs with the intent to distribute. The district
court sentenced him to 200 months in prison. In April 2020, Rog-
ers filed a motion to reduce his sentence based on compassionate
release because his health conditions put him at a heightened risk
of serious sickness or death from COVID-19. On April 27, 2020,
the district court summarily denied that motion. The judge
checked the box next to the following statement: “DENIED after
complete review of the motion on the merits.” Earlier, the boil-
erplate, form order said that it was being entered “after consider-
ing the applicable factors set forth in 18 U.S.C. § 3553(a) and the
applicable policy statements issued by the Sentencing Commis-
sion to the extent they are relevant to whether a reduction is war-
ranted.”
        On May 1, 2020, Rogers filed an “[a]ddendum” to his prior
motion to reduce his sentence. While this addendum was dated
April 23, 2020, it was not filed until May 1, 2020—i.e., after the
district court had denied Rogers’s earlier motion for a reduced
sentence. The district court treated this addendum as an amend-
USCA11 Case: 20-13307       Date Filed: 08/04/2022   Page: 4 of 10




4                     Opinion of the Court                20-13307

ed motion for a reduction in sentence, and, on June 2, 2020, it is-
sued a separate denial of that amended motion. This order says,
in full,
      After careful and complete review of the additional
      information submitted by the defendant; the appli-
      cable factors set forth in 18 U.S.C. § 3553(a) and the
      applicable policy statements issued by the Sentenc-
      ing Commission to the extent they are relevant to
      whether a reduction is warranted (and, if so, the
      amount of the reduction), this motion is DENIED.
        On July 13, 2020, Rogers filed his “Emergency Motion for
Reconsideration” of his request for compassionate release pursu-
ant to 18 U.S.C. § 3582(c)(1)(A). Rogers said that he thought the
court had denied his prior request “presumably for failing to ex-
haust [his] administrative remedies,” and he argued that he “now
[met] all requirements for compassionate release.” He then listed
his illnesses—diabetes, high blood pressure, sleep apnea, obesity,
high cholesterol, and low blood iron—that make him more vul-
nerable to serious sickness or death from COVID-19. On August
12, 2020, the court denied Rogers’s “motion for reconsideration,”
reasoning that Rogers had “not provided any information to war-
rant reconsideration of the Court’s prior orders denying his mo-
tions for compassionate release.” The court explained that,
“[n]otwithstanding Rogers’ health conditions, the Court does not
find that he has met the standards to warrant compassionate re-
lease.”
USCA11 Case: 20-13307         Date Filed: 08/04/2022     Page: 5 of 10




20-13307                Opinion of the Court                          5

       On August 24, 2020, Rogers mailed his notice of appeal of
the district court’s August 12, 2020 order—i.e., the order denying
his “motion for reconsideration.” He makes one argument on ap-
peal: the district court abused its discretion by failing to explain its
rationale for denying compassionate release sufficiently to enable
meaningful appellate review. Before addressing this argument,
we must first outline the scope of this appeal.
                                  II.
       In its response brief, the Government argues that the only
order properly before this Court is the district court’s August 12,
2020 denial of Rogers’s “motion for reconsideration.” We agree.
Rogers’s notice of appeal specifies “the [judgment] and denial im-
posed by [the district] court on 8/12/2020.” That can refer only
to the district court’s denial of his “motion for reconsideration.”
       That said, the 2021 amendments to Federal Rule of Appel-
late Procedure 3 “promote a liberal reading of the notice of appeal
on the assumption that narrowing the issues on appeal is a task
often better left to the briefing.” 16A Charles Alan Wright, Ar-
thur R. Miller & Catherine T. Struve, Federal Practice and Proce-
dure § 3949.4 (5th ed. April 2022 Update). These amendments
sought to “alert readers to the merger principle” by adding a new
provision to Rule 3(c): “The notice of appeal encompasses all or-
ders that, for purposes of appeal, merge into the designated
judgment or appealable order. It is not necessary to designate
those orders in the notice of appeal.” Fed. R. App. P. 3(c)(4); Fed.
R. App. P. 3 advisory committee’s note to 2021 amendment.
USCA11 Case: 20-13307           Date Filed: 08/04/2022        Page: 6 of 10




6                         Opinion of the Court                     20-13307

        The advisory committee added this language to clarify that
prior, interlocutory orders merge into “the judgment or order on
appeal—the one serving as the basis of the court’s appellate juris-
diction and from which time limits are calculated”—such that
they are reviewable on appeal along with that final judgment.
Fed. R. App. P. 3 advisory committee’s note to 2021 amendment.
Here, the district court’s August 12, 2020 order is the designated
judgment on appeal—i.e., it is the order that “serv[es] as the basis
of [our] appellate jurisdiction and from which time limits are cal-
culated.” Id. And we may review any order that merges into this
district court order.
       The Government argues that the district court’s denial of
Rogers’s original and amended motions for compassionate release
do not merge into the denial of his “motion for reconsideration”
because such a holding would allow Rogers to circumvent the
time limitations for filing appeals. The district court denied Rog-
ers’s original motion for compassionate release on April 27, 2020,
and it denied his amended motion on June 2, 2020. Rogers did
not sign his notice of appeal, though, until August 24, 2020—well
outside the 14-day period for him to file an appeal of those orders
under Federal Rule of Appellate Procedure 4(b), (c). 1


1 For obvious reasons, Rogers does not argue on appeal that he filed any mo-
tion that might have tolled the running of the 14-day time for appeal. There
was no motion filed by Rogers within 14 days of either the April 27, 2020 or-
der or the June 2, 2020 order that could have tolled the time for appeal. Fed.
R. App. P. 4(b)(3)(A).
USCA11 Case: 20-13307           Date Filed: 08/04/2022       Page: 7 of 10




20-13307                  Opinion of the Court                             7

       In his reply brief, Rogers notes that the merger rule allows
“review of all rulings that led up to the judgment.” Fed. R. App.
P. 3 advisory committee’s note to 2021 amendment (emphasis
added). He argues that the district court’s two orders denying his
motion for compassionate release plainly “led up to” the court’s
denial of his “motion for reconsideration.”
       We disagree with Rogers’s argument that the district
court’s April 27, 2020, and June 2, 2020, orders merged into its
August 12, 2020 judgment. The advisory committee’s notes on
the 2021 amendments to Rule 3 suggest that the merger rule ap-
plies only where the earlier orders were non-appealable, interloc-
utory orders:
       Designation of the final judgment [in the notice of
       appeal] confers appellate jurisdiction over prior in-
       terlocutory orders that merge into the final judg-
       ment. The merger principle is a corollary of the final
       judgment rule: a party cannot appeal from most in-
       terlocutory orders, but must await final judgment,
       and only then obtain review of interlocutory orders
       on appeal from the final judgment.
Fed. R. App. P. 3 advisory committee’s note to 2021 amend-
ment. 2 Rogers could have directly appealed the denial of either



2 Although Rogers argues that the advisory committee said that the merger
rule permits review of “all rulings” that led up to the final judgment, it is
clear that the advisory committee is suggesting that review is permitted only
USCA11 Case: 20-13307           Date Filed: 08/04/2022       Page: 8 of 10




8                         Opinion of the Court                    20-13307

his original or amended motion for compassionate release, but he
did not do so. Rogers’s argument—that the April 27 or June 2,
2020 orders merge into the final judgment on August 12, 2020 and
therefore are reviewable—would permit Rogers to circumvent
the 14-day time limit to appeal the April 27 and June 2 orders.
Moreover, he cites no case—and our research has uncovered no
case—which would support his argument. We reject Rogers’s
argument and conclude that the April 27 and June 2 orders did not
merge into the August 12, 2020 order and, thus, are not properly
before us.
       Accordingly, we will review in this appeal only the district
court’s denial of Rogers’s “motion for reconsideration.”
                                    III.
        Rogers’s initial brief on appeal focuses on the district
court’s denial of his original and amended motions for compas-
sionate release and their boilerplate character. Such arguments
are misplaced because those district court orders are not before
us. And there is little in Rogers’s initial brief challenging the only
district court order properly before us for review—i.e., the district
court’s August 12, 2020 order. However, assuming arguendo that
Rogers has not forfeited any challenge to the district court’s Au-




of prior rulings that merge into the final judgment—e.g., prior interlocutory
rulings.
USCA11 Case: 20-13307       Date Filed: 08/04/2022     Page: 9 of 10




20-13307               Opinion of the Court                        9

gust 12 order, we cannot conclude that the district court commit-
ted reversible error.
       The district court entertained Rogers’s “Emergency Mo-
tion for Reconsideration,” considering whether “(1) there has
been an intervening change in the law, (2) new evidence has been
discovered that was not previously available to the parties at the
time the original order was entered, or (3) reconsideration is nec-
essary to correct a clear error of law or prevent manifest injus-
tice.” In a typed order covering a page and a half, the district
court made clear that it had carefully considered Rogers’s health
conditions and the arguments asserted in Rogers’s several filings.
The district court then concluded,
      after careful and complete review of the additional
      information submitted by the defendant, the appli-
      cable factors set forth in 18 U.S.C. § 3553(a), and the
      applicable policy statements issued by the Sentenc-
      ing Commission to the extent they are relevant, De-
      fendant’s motion to reconsider . . . is DENIED.
We cannot conclude that meaningful review is impossible. See
United States v. Cook, 998 F.3d 1180, 1183 (11th Cir. 2021) (“‘Re-
view under an abuse of discretion standard, however, is not simp-
ly a rubber stamp.’ A district court . . . ‘must explain its sentenc-
ing decisions adequately enough to allow for meaningful appel-
late review.’” (citation omitted) (quoting United States v. John-
son, 877 F.3d 993, 997 (11th Cir. 2017))). We know that the dis-
trict court carefully reviewed the evidence presented by Rogers,
USCA11 Case: 20-13307      Date Filed: 08/04/2022   Page: 10 of 10




10                    Opinion of the Court               20-13307

the applicable § 3553(a) factors, and the applicable policy state-
ments of the Sentencing Commission. Accordingly, the judgment
of the district court is
      AFFIRMED.